Fourth Court of Appeals
                                San Antonio, Texas
                                   No. 04-13-00855-CV

                                      JUDGMENT
                    BILL MILLER BAR-B-Q ENTERPRISES, LTD.,
                                   Appellant

                                             v.
    Shirley Hale Mathis, as Temporary Guardian -Trustees of the Benavides Family Mineral
                    VIA METROPOLITAN TRANSIT AUTHORITY,
                                         Appellee

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-ED-0006
                         Honorable Tom Rickhoff, Judge Presiding


   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee VIA Metropolitan Transit Authority recover its costs
of appeal from appellant Bill Miller Bar-B-Q Enterprises, Ltd. See TEX. R. APP. P. 43.4.

      SIGNED October 22, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice